NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 9/23/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 


Election/Restrictions
Claims 86-93 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 6/6/2014, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/6/2014 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 86, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A contact adjusting and tracking system for creating continuous lesions when ablating tissue in an atrial chamber of a heart for treating atrial fibrillation and atrial flutter comprising, in combination: (a) a guide body sheath having a steerable distal end; (b) an elongate guidewire having a relatively stiff portion terminating in a relatively soft, flexible distal end portion, said guidewire extending through a lumen of the guide body sheath so as to first exit and then re-enter the distal end portion such that the relatively stiff portion and the relatively soft portion are accessible at a distal end of the guide body sheath, thereby creating a loop of adjustable size proximate the distal end of the guide body sheath; (c) an ablation catheter having a proximal end and a distal end, said 
The closest prior art is regarded as Lafontaine (2004/0143249, previously cited), Warnking et al. (2008/0249518, previously cited), Taimisto et al. (2009/0018534, previously cited), Avitall (5,687,723, previously cited), Lesh (6,012,457, previously cited), Thompson et al. (6,071,274, previously cited) all of which, neither alone nor in combination, discloses a system for creating continuous ablation lesions comprising a guidewire having relatively stiff and soft portions that extends through a guide body sheath lumen so as to exit and re-enter the distal end of the guide body sheath, an ablation catheter having a distal end expandable ablation element that is slidably mounted over the guidewire, and a control handle having a rotatable member, a slide member, and first and second guidewire locks as claimed in claim 86.
Claims 86-93 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794